COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Terry Fox v. Terry Properties, LLC

Appellate case number:       01-19-00687-CV

Trial court case number:     19-CCV-065277

Trial court:                 County Court at Law No. 3 of Fort Bend Harris County

       Appellant, Terry Fox, has filed a pro se form motion to dismiss this appeal, stating
he no longer wishes to pursue the appeal. However, in civil cases, a party is entitled to
represent himself or to be represented by an attorney, but he is not entitled to representation
partly by counsel and partly pro se. TEX. R. CIV. P. 7 (“Any party to a suit may appear and
prosecute or defend his rights therein, either in person or by an attorney of the court.”); see
also Posner v. Dallas Cnty. Child Welfare Unit of the Tex. Dep’t of Human Servs., 784
S.W.2d 585, 588 (Tex. App.—Eastland 1990, writ denied) (holding appellants in civil
cases not entitled to “‘hybrid representation,’ representation partly by counsel and partly
pro se.”). “Moreover, we have no obligation to accept or consider pleadings filed pro se by
a party who is represented by counsel.” In re Watson, No. 07-08-0232-CV, 2008 WL
2583003, at *1 (Tex. App.—Amarillo June 30, 2008, orig. proceeding) (citation omitted).

        Accordingly, the Court denies appellant’s motion to dismiss this appeal without
prejudice to refiling. Appellant may file a motion to dismiss through his attorneys, or have
his attorneys withdraw from representation and then proceed pro se. See TEX. R. APP. P.
6.5.

       It is so ORDERED.


Judge’s signature:     /s/ Evelyn V. Keyes
                        Acting individually         Acting for the Court

Date: ___November 19, 2019___